Citation Nr: 1526556	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for peripheral neuropathy (PN) of the left lower extremity, secondary to service-connected diabetes mellitus (DM), type II.  

Entitlement to service connection for PN of the right lower extremity, secondary to service-connected DM, type II.  

Entitlement to service connection for PN of the left upper extremity, secondary to service-connected DM, type II.  

Entitlement to service connection for PN of the right upper extremity, secondary to service-connected DM, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty for a period of over 26 years.  He retired in October 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Service connection for DM, type II, was established upon rating decision in June 2012.  However, the claims for service connection for PN of the upper and lower extremities as secondary to DM, type II, were denied.  The Veteran submitted a notice of disagreement as to the denials of service connection, and this appeal ensued.  

A Travel Board hearing was held in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ), sitting in April 2015.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran has PN of the left lower extremity secondary to DM, type II.  

2.  The Veteran has PN of the right lower extremity secondary to DM, type II.  

3.  The Veteran has PN of the left upper extremity secondary to DM, type II.  

4.  The Veteran has PN of the right upper extremity secondary to DM, type II.  


CONCLUSIONS OF LAW

1.  PN of the left lower extremity is proximately due to or the result of service-connected DM, type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).  

2.  PN of the right lower extremity is proximately due to or the result of service-connected DM, type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).  

3.  PN of the left upper extremity is proximately due to or the result of service-connected DM, type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).  

4.  PN of the right upper extremity is proximately due to or the result of service-connected DM, type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the current claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claims has been accomplished.  

Secondary Service Connection 

The Veteran asserts that he has PN of the left and right lower and upper extremities, caused by his service-connected DM, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2014).  

At the outset, service treatment records (STRs) are devoid of findings, treatment, or diagnosis for PN of the left and right upper and lower extremities.  The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has PN of the left and right lower and upper extremities due to his service-connected DM, type II.  

VA records reflect that the Veteran had PN in May 2007.  Subsequently dated VA records from 2009 forward also reflect diagnosis of PN, as well as DM.  

The Veteran underwent VA examination in May 2012.  During that examination, the examiner indicated, in pertinent part, that while the Veteran had diabetes, he did not have diabetic PN.  Instead, his PN was idiopathic in nature.  No specific rationale for the opinion was provided.  The examination report indicates that idiopathic peripheral neuropathy of the bilateral upper and lower extremities was noted in 2006 records when the Veteran saw his private care provider.  The examination report also indicates DM, type II, was diagnosed in 2008, per VA, but the Veteran actually met the criteria for DM, type II, in 2010.

At his April 2015 hearing, the Veteran expressed that the May 2012 VA examination was inadequate.  He pointed out that the VA examiner did not have his medical records for review.  He continued to experience symptoms in his hands and feet.  He reiterated his contention that his upper and lower PN was secondary to service-connected DM.  He also submitted evidence in support of his claim, with a waiver of agency of original jurisdiction consideration.  This included an April 2015 statement by L. M., M.D., a private physician.  

In the April 2015 statement, Dr. L.M. said that the Veteran's medical records from "this office" had been reviewed.  These documents went back to 2005.  She stated that testing in February 2005 was consistent with elevated glucose.  She added that there was evidence that many patients developed neuropathy prior to being diagnosed with diabetes, noting that biochemical changes that caused diabetes probably "go on for years" before the blood sugar reach levels that were considered diagnostic of DM.  For some people, during that time, it might be enough to start causing nerve damage.  

In the private physician's opinion, the Veteran had symptoms starting around 2006 and it was at least likely as not that his neuropathy was related to the ongoing process that was not defined as DM until later.  

In considering the medical evidence of record, the Board finds that the VA examination report for 2012 is of limited probative value as no rationale was provided as to the opinion that the Veteran's PN of the extremities was not secondary to service-connected DM, but idiopathic in nature.  

As summarized above, there is a favorable opinion of record that supports the Veteran's claim.  The April 2015 private examiner determined that there was an etiological link between the Veteran's service-connected DM and PN of the lower and upper extremities.  She provided rationale for her opinion, noting that some people developed PN (nerve damage) prior to an actual diagnosis of DM and that the Veteran had elevated fasting glucose in 2005.  She opined that this occurred in the Veteran's case.  38 C.F.R. § 3.310(a) and (b) (2014).  

Thus, in this case, the most competent, credible, and probative medical opinion weighs in favor of the existence of a nexus between the Veteran's DM and the development of PN of the lower and upper extremities.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PN of the bilateral lower and upper extremities has been met as secondary to his service-connected DM, type II.  Consequently, service connection is granted on a secondary basis.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PN of the left lower extremity as secondary to service-connected DM, type II, is granted.  

Service connection for PN of the right lower extremity as secondary to service-connected DM, type II, is granted.  

Service connection for PN of the left upper extremity as secondary to service-connected DM, type II, is granted.  

Service connection for PN of the right upper extremity as secondary to service-connected diabetes mellitus, type II, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


